In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 16-811V
                                          (not to be published)

*************************
TASHA LOYD, Parent and next       *
Friend of C.L., a minor,          *
                                  *                                       Chief Special Master Corcoran
                      Petitioner, *
                                  *
               v.                 *                                       Filed: February 2, 2022
                                  *
SECRETARY OF HEALTH               *
AND HUMAN SERVICES,               *
                                  *
                      Respondent. *
                                  *
*************************

Richard Gage, Richard Gage, P.C. (WY), Cheyenne, WY, Petitioner.

Tyler King, U.S. Dep’t of Justice, Washington, DC, Respondent.

                       DECISION GRANTING IN PART INTERIM AWARD
                             OF ATTORNEY’S FEES AND COSTS 1
        On July 8, 2016, Tasha Loyd filed a petition on behalf of her minor child, C.L., seeking
compensation under the National Vaccine Injury Compensation Program (“Vaccine Program”). 2
Petitioner alleged that C.L. experienced immune thrombocytopenic purpura (“ITP”) caused-in-

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012)). This
means that the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public.
Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
fact by a pneumococcal conjugate (referred to herein as “Prevnar”) vaccine administered on
August 30, 2013. Petition at 1 (ECF No. 1). After a hearing, I denied entitlement. Loyd v. Sec’y of
Health & Hum. Servs., No. 16-811V, 2021 WL 2708941 (Fed. Cl. Spec. Mstr. May 20, 2021)
(ECF No. 84) (“Entitlement Decision”). Petitioner filed for a Motion for Review on June 21, 2021,
but it was denied. ECF No. 95. An appeal of the Court’s determination is currently pending at the
Federal Circuit. ECF No. 98.

        Before the Motion for Review had been decided, Petitioner filed a motion for an interim
award of attorney’s fees and costs—the first request for fees since the case was initiated in 2016.
Motion, dated Oct. 13, 2021 (ECF No. 93) (“Interim Fees Mot.”). Petitioner requests $133,103.70
in attorney’s fees, paralegals, and costs. Id. at 2. Work began on this matter five and a half years
ago, and the billing invoices cover from before the claim’s filing to October 13, 2021. Id. at 8–26.
Of the total, Petitioner requests $33,563.10 for costs, largely including expert fees. Id. at 6, 60–62,
64–65, 67, 69. Respondent has reacted to the interim fees request, deferring its resolution (as well
as calculation of amounts to be awarded) to my discretion. Response, dated Oct. 27, 2021 (ECF
No. 94) at 2–3.

       For the reasons set forth below, I hereby GRANT Petitioner’s motion in part, awarding
fees and costs in the total amount of $103,583.60, reflecting $70,020.50 in attorney’s fees and
$33,563.10 in costs. I defer resolution of the unawarded portions of fees and costs to the case’s
ultimate conclusion.

                                            ANALYSIS

I.     Petitioner’s Claim Had Reasonable Basis Through Trial

         Although the Vaccine Act only guarantees a reasonable award of attorney’s fees and costs
to successful petitioners, a special master may also award fees and costs in an unsuccessful case
if: (1) the “petition was brought in good faith”; and (2) “there was a reasonable basis for the claim
for which the petition was brought.” Section 15(e)(1). I have in prior decisions set forth at length
the criteria to be applied when determining if a claim possessed “reasonable basis” sufficient for a
fees award. See, e.g., Sterling v. Sec’y of Health & Hum. Servs., No. 16-551V, 2020 WL 549443,
at *4 (Fed. Cl. Spec. Mstr. Jan. 3, 2020). Importantly, reasonable basis is only a threshold
requirement in unsuccessful cases; the fact that a petitioner can meet the fairly-light evidentiary
requirement to show reasonable basis does not subsequently obligate a special master to award
fees, and the calculation of the sum to be awarded is otherwise subject to the same reasonableness
standards governing all fees determinations.

      A claim’s reasonable basis must be demonstrated through some objective evidentiary
showing. Cottingham v. Sec’y of Health & Hum. Servs., 971 F.3d 1337, 1344 (Fed. Cir. 2020)


                                                  2
(citing Simmons v. Sec’y of Health & Hum. Servs., 875 F.3d 632, 635 (Fed. Cir. 2017)). This
objective inquiry is focused on the claim itself—counsel’s conduct in prosecuting the claim is
irrelevant (although it may bulwark good faith). Simmons, 875 F.3d at 635. Reasonable basis
inquiries are not static—they evaluate not only what was known at the time the petition was filed,
but also take into account what was learned about the evidentiary support for the claim as the
matter progressed. Perreira v. Sec’y of Health & Hum. Servs., 33 F.3d 1375, 1377 (Fed. Cir. 1994)
(upholding the finding that a reasonable basis for petitioners’ claims ceased to exist once they had
reviewed their expert's opinion, which consisted entirely of unsupported speculation).

         The standard for reasonable basis is lesser (and thus inherently easier to satisfy) than the
preponderant standard applied when assessing entitlement, as cases that fail can still have
sufficient objective grounding for a fees award. Braun v. Sec’y of Health & Hum. Servs., 144 Fed.
Cl. 72, 77 (2019). The Court of Federal Claims has affirmed that “[r]easonable basis is a standard
that petitioners, at least generally, meet by submitting evidence.” Chuisano v. Sec’y of Health &
Hum. Servs., 116 Fed. Cl. 276, 287 (Fed. Cl. 2014) (internal quotations omitted) (affirming special
master). The factual basis and medical support for the claim is among the evidence that should be
considered. Carter v. Sec’y of Health & Hum. Servs., 132 Fed. Cl. 372, 378 (Fed. Cl. 2017). Under
the Vaccine Act, special masters have “maximum discretion” in applying the reasonable basis
standard. See, e.g., Silva v. Sec’y of Health & Hum. Servs., 108 Fed. Cl. 401, 401–02 (Fed. Cl.
2012). 3

        Also, relevant herein are the standards governing interim awards—meaning fees awards
issued while a case is still pending. See generally Auch v. Sec'y of Health & Human Servs., No.
12-673V, 2016 WL 3944701, at *6–9 (Fed. Cl. Spec. Mstr. May 20, 2016); Al-Uffi v. Sec'y of
Health & Human Servs., No. 13-956V, 2015 WL 6181669, at *5–9 (Fed. Cl. Spec. Mstr. Sept. 30,
2015). It is well-established that a decision on entitlement is not required before fees or costs may
be awarded. Fester v. Sec’y of Health & Human Servs., No. 10-243V, 2013 WL 5367670, at *8
(Fed. Cl. Spec. Mstr. Aug. 27, 2013); see also Cloer v. Sec’y of Health and Human Servs., 675
F.3d 1358, 1362 (Fed. Cir. 2012); Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1352
(Fed. Cir. 2008).

        While there is no presumption of entitlement to interim awards, special masters may in
their discretion make such awards, and often do so. Perreira v. Sec’y of Health & Human Servs.,
27 Fed. Cl. 29, 34 (1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Requests for interim costs are
subject to the same standards governing fees. Perreira, 27 Fed. Cl. at 34; Presault v. United States,
52 Fed. Cl. 667, 670 (2002); Fester, 2013 WL 5367670, at *16. However, with respect to fees and
costs, there must be some showing that a petitioner’s circumstances render an interim award just.

3
 See also Chuisano, 116 Fed. Cl. at 285 (cautioning against rigid rules or criteria for reasonable basis because they
would subvert the discretion of special masters and stating that an amorphous definition of reasonable basis is
consistent with the Vaccine Act as a whole).


                                                         3
Criteria that I have found to be important in determining whether an interim award should be
permitted include: 1) whether the amount of fees requested exceeds $30,000; 2) where expert costs
are requested, if the aggregate amount is more than $15,000; and/or 3) whether the case has been
pending for more than 18 months. See Knorr v. Sec’y of Health & Human Servs., No. 15-1169V,
2017 WL 2461375 (Fed. Cl. Spec. Mstr. Apr. 17, 2017).

         I find that Petitioner has made a showing sufficient to justify an interim award. This matter
has been pending for five and a half years, the requested fees are three times my minimum
threshold, and substantial expert costs have been incurred. It is also my practice to pay counsel for
their trial time after a hearing has concluded, even where the matter itself remains unresolved.

        Despite the above, I will not at this time be awarding all fees requested. As noted above, I
denied entitlement in this case. See generally Entitlement Decision, 2021 WL 2708941. Part of my
basis for doing so was my factual determination that Petitioner could not demonstrate
preponderantly that C.L.’s ITP began in a reasonable timeframe, when measured from vaccines
she received nine months before. Entitlement Decision, 2021 WL 2708941. But questions like
onset were reasonably disputed prior to hearing, and Petitioner could offer some objective proof
to support her contentions, like photos that she contended demonstrated ITP-associated bruising
around the time of her preferred onset. In addition, she offered a reasonable expert opinion to
support her contention that the Prevnar vaccine could cause ITP, even if I did not ultimately find
it persuasive.

        Accordingly, the claim had sufficient reasonable basis through trial to justify a fees award,
despite its dismissal. I note, however, that ample governing caselaw establishes that claims can
lose reasonable basis as they are litigated. Perreira v. Sec’y of Health & Hum. Servs., No. 93-
5055V, 33 F.3d 1375, 1377 (Fed. Cl. Aug. 31, 1994). It is possible that this is such a case (although
I make no such determination until I have the opportunity to consider the disposition of the
appeal—and will at the appropriate time allow Petitioner to brief the point). Moreover, I am never
compelled to allow fees awards in unsuccessful cases simply because a petitioner has established
some scintilla of objective proof in support of s claim. And I may otherwise reduce fees or limit
them if it reasonably appears unnecessary time was devoted to the matter—such as in pursuit of a
fruitless appeal. See, e.g., Austin v. Sec’y of Health & Hum. Servs., No. 05-579V, slip. op. at 6
(Fed. Cl. Spec. Mstr. July 31, 2019) (reducing fees devoted to appeal of autism claim by twenty
percent).

        Based on all of the above, I will permit an interim award of fees incurred through trial (and
a bit beyond). Counsel should be paid for time spent at trial, and work performed on the matter
prior to that time as well—and I will permit payment for the work done to prepare this motion as
well. I will otherwise defer ruling on fees and costs incurred in this case after June 10, 2021, when
Petitioner’s counsel began to work in earnest on the Motion for Review (and Petitioner should not
file any request for fees based on subsequent work on the Federal Circuit appeal until the matter

                                                  4
is completed). The propriety of an award of additional/final fees will be determined once the
pending appeal has been concluded and/or any final damages determinations are made, should
Petitioner’s efforts to undo the Entitlement Decision succeed.

II.      Calculation of Fees

       Determining the appropriate amount of the fees award is a two-part process. The first part
involves application of the lodestar method— “multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.” Avera v. Sec’y of Health & Hum. Servs.,
515 F.3d 1343, 1347–48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
The second part involves adjusting the lodestar calculation up or down to take relevant factors into
consideration. Id. at 1348. This standard for calculating a fee award is considered applicable in
most cases where a fee award is authorized by federal statute. Hensley v. Eckerhart, 461 U.S. 424,
429–37 (1983).

        An attorney’s reasonable hourly rate is determined by the “forum rule,” which bases the
proper hourly rate to be awarded on the forum in which the relevant court sits (Washington, D.C.,
for Vaccine Act cases), except where an attorney’s work was not performed in the forum and there
is a substantial difference in rates (the so-called “Davis exception”). Avera, 515 F.3d at 1348
(citing Davis Cty. Solid Waste Mgmt. & Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). A 2015 decision established the hourly rate ranges
for attorneys with different levels of experience who are entitled to the forum rate in the Vaccine
Program. See McCulloch v. Sec’y of Health & Hum. Servs., No. 09-293V, 2015 WL 5634323, at
*19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015).

      Petitioner requests the following rates for his attorneys and support staff, based on the years
work was performed:
    Attorney          2016          2017           2018          2019          2020           2021

  Mr. Richard         $311.00       $318.00       $326.00       $338.00       $350.00       $362.00
   Gage, Esq.
   Mr. Donald         $250.00       $250.00          --            --            --            --
  Gerstein, Esq.
   Ms. Kristen           --         $250.00          --            --         $350.00       $355.00
   Blume, Esq.
       ___              ___           ___            ___          ___           ___           ___

      Paralegals

      Ms. Susan       $120.00       $120.00       $120.00       $120.00       $120.00       $130.00
       McNair


                                                 5
    Mr. Brian          $120.00        $120.00        $120.00        $120.00        $120.00        $130.00
     Vance
    Ms. Sharee             --             --             --             --         $120.00            --
     Lange
    Ms. Helen              --             --             --             --         $120.00            --
     Nelson

Interim Fees Mot. at 30–53.

        Mr. Gage, Mr. Gerstein, and Ms. Blum practice in Cheyenne, Wyoming—a jurisdiction
that has not been deemed “in forum.” Accordingly, they and their paralegals are entitled to local
rates. See e.g., Masias v. Sec’y of Health & Hum. Servs., No. 99-697V, 2013 WL 2404075 (Fed
Cl. Spec. Mstr. May 14, 2013); Avila v. Sec’y of Health & Hum. Servs., No. 05-685V, 2009 WL
2033063 (Fed. Cl. Spec. Mstr. June 26, 2009). The rates requested for Mr. Gage are consistent
with what has previously been awarded for his time, in accordance with the Office of Special
Masters’ fee schedule. 4 Goldman v. Sec’y of Health & Hum. Servs., No. 16-1523V, 2021 WL
3056263, at *2 (Fed. Cl. Spec. Mstr. June 21, 2021). Mr. Gerstein’s rates are similarly consistent
with what has been awarded. McErlean v. Sec’y of Health & Hum. Servs., No. 13-543V, 2016 WL
4575583, at *6 (Fed. Cl. Spec. Mstr. July 28, 2016) (adjusting Mr. Gerstein’s rate in 2016 to
$251.00). The same is true of Ms. Blume’s rates. Martin v. Sec’y of Health & Hum. Servs., No.
13-486V, 2021 WL 5853745, at *2 (Fed. Cl. Spec. Mstr. Nov. 3, 2021). I thus find no cause to
reduce them in this instance.

        I also find the amount of time spent on the matter to be reasonable—through a specific
date. As noted, I will award all work performed on this matter without adjustment through June 9,
2021, when the invoices establish counsel began work on the Motion for Review, but not
thereafter, as I am deferring resolution of the propriety of those fees until the end of the matter.
The only exception shall be compensation for $1,285.00 in work performed on the interim fees
motion itself. Interim Fees Mot. at 26. As a result, I am deferring awarding (a) $2,642.60 of Mr.
Gage’s time (Id. at 37), and (b) $26,660.50 of Ms. Blume’s time (Id. at 42), resulting in a total
reduction (for now) of $29,303.10 from the attorney’s fees to be included in the present interim
award.

       The requested paralegal rates and time are also reasonable, but (consistent with the above)
I am only including time incurred on the matter through June 9, 2021 in the present interim award.
This results in a deferral of $217.00 in incurred paralegal time. Id. at 46–51. Based on all of the
above, the total amount of attorney and paralegal fees to be awarded at this point are $70,020.50.

4
 OSM Attorneys’ Forum Hourly Rate Fee Schedules, https://www.uscfc.uscourts.gov/node/2914 (last visited Mar.
22, 2021).


                                                     6
III.     Calculation of Costs

       Just as they are required to establish the reasonableness of requested fees, petitioners must
also demonstrate that requested litigation costs are reasonable. Presault v. United States, 52 Fed.
Cl. 667, 670 (2002); Perreira v. Sec’y of Dep’t of Health & Hum. Servs., 27 Fed. Cl. 29, 34 (1992).
Reasonable costs include the costs of obtaining medical records and expert time incurred while
working on a case. Fester v. Sec’y of Health & Hum. Servs., No.10-243V, 2013 WL 5367670, at
*16 (Fed. Cl. Spec. Mstr. Aug. 27, 2013). When petitioners fail to substantiate a cost item, such as
by not providing appropriate documentation to explain the basis for a particular cost, special
masters have refrained from paying the cost at issue. See, e.g., Gardner-Cook v. Sec’y of Health
& Hum. Servs., No. 99-480V, 2005 WL 6122520, at *4 (Fed. Cl. Spec. Mstr. June 30, 2005).

         Petitioner requests $33,563.10 in costs. Interim Fees Mot. at 6. This sum includes
$1.875.50 in copies and prints until October 2021. Id. at 55. Most of the other costs were from
medical records and the work of Petitioner’s expert, Dr. M. Eric Gershwin. Id. at 56. Dr. Gershwin
charged $500.00 per hour, and devoted 61 hours to work on the matter (including his appearance
at trial) totaling $30,500.00. Id. at 6, 60. None of the other requested expenses went beyond the
date of the hearing to the appeals. Accordingly, all costs requested in the current interim fees
motion will be granted in full.

                                                 CONCLUSION

       Based on the foregoing, and in the exercise of the discretion afforded to me in determining
the propriety of an interim fees award, I GRANT IN PART Petitioner’s Interim Motion for
Attorney’s Fees and Costs, awarding a total of $103,583.60, reflecting $70,020.50 in attorney’s
fees and $33,563.10 in costs, in the form of a check made jointly payable to Petitioner and his
attorney Mr. Richard Gage. I defer awarding the remaining fees requested in the motion
($29,520.10) until the matter’s full conclusion.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the
Court SHALL ENTER JUDGMENT in accordance with the terms of this Decision. 5


         IT IS SO ORDERED.
                                                                /s/ Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Chief Special Master

5
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           7